Allowable Subject Matter
Claims 1-3 and 6-21 are allowed.
The following is an examiner’s statement of reasons for allowance.
None of the cited references teach or reasonably suggest a method as recited in claims 1 or 10 where the first cavity diameter defined by the cavity during generating the first resinated braid layer is generated by loading a constraint tube into the cavity.  The prior art as a whole fails to teach or reasonably suggest the totality of the invention as defined by claims 1 and 10.  In the absence of further prior art guidance, it would not have been obvious to arrive at the invention of claims 1 and 10 without impermissible hindsight.  For the foregoing reasons, the invention of claims 1 and 10 is deemed non-obvious.  Claims 2, 3, 6-9 and 21 depend either directly or indirectly from claim 1 and claims 11-20 depend either directly or indirectly from claim 10.  These claims are therefore also deemed non-obvious for the reasons set forth above with respect to claims 1 and 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W. RAIMUND whose telephone number is (571) 270-7560.  The examiner can normally be reached on M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER W. RAIMUND/
Examiner
Art Unit 1746


/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746